Pata

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

OUSAMANE AG, . 2: 2 freze
Petttoner No. 19-cv-9535(NSR)
ORDER
-against-
THOMAS DECKER,
Respondent,

 

 

NELSON S. ROMAN, United States District Judge

Pro se Petitioner Ousmane AG (“Petitioner”) commenced the instant proceeding
pursuant to 28 U.S.C. § 2241 against Respondent Thomas Decker (“Respondent”), the Field
Office Director for the U.S. Immigration and Customs Enforcement Agency (“ICE”), seeking to
be release from custody. In his petition, Petitioner alleged that he was a legal permanent resident
of the U.S., that he has been detained by ICE since September 29, 2016, and that has been denied
due process as a result of, inter alia, his prolonged detention. Petitioner seeks relief in the form
of an order directing he be released from custody and or be given a bond hearing, By letter dated
December 20, 2019, Respondent informs that Petitioner was released from custody in December
2019, Respondent asserts that Petitioner’s release from custody renders the instant petition moot
and warrants dismissal.

It is well settled ,“{i]n order to satisfy the case-or-controversy requirement [of Article
III], a party must, at all stages of the litigation, have an actual injury which is likely to be
redressed by a favorable judicial decision.” Chocho v. Shanahan, 308 F. Supp. 3d 772, 774
(S.D.N.Y. 2018) quoting United States v. Williams, 475 F.3d 468, 478-79 (2d Cir. 2007).
Petitioner’s request for relief, as articulated in his petition for habeas corpus, is for an order

directing his release from his alleged unlawful detention. Since Petitioner is no longer in

 
custody, there is no actual injury which is likely to be redressed by a favorable decision. Thus,
his petition is rendered moot. Chocho v. Shanahan, 308 F. Supp. 3d at 774 (internal citations
omitted). Accordingly, the petition is DISMISSED.

The Clerk of the Court is respectfully directed to terminate the proceeding, to mail a copy
of this Order to the Petitioner at his last known address, and to show proof of mailing on the
docket.

Dated: February 29, 2020 SO ORDERED: >

White Plains, New York A -

LSON.S7ROMAN
United States District Judge

 

 

 
